Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki (JP 09100800 A) (Yamazaki hereinafter).
Regarding Claim 1, Yamazaki teaches:  An electric blower (Figure 6) comprising: 
a motor (2a): 
a first rotor blade provided on one end side of the motor in an axial direction (see the annotation of Figure 6 below); 
a second rotor blade provided on another side of the motor opposite to the first rotor blade in the axial direction (see the annotation of Figure 6 below); 
a first stator blade provided to face the first rotor blade (see the annotation of Figure 6 below; This component is structurally equivalent to the stator blade of the applicants invention in 
a second stator blade provided to face the second rotor blade (see the annotation of Figure 6 below; As noted above, the identified structure is equivalent to the stator blade of the applicant’s invention).  

    PNG
    media_image1.png
    453
    799
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (WO 2018/011917 A1) (Adachi hereinafter) in further view of Kato (JP 2011080409 A) (Kato hereinafter), and as evidenced by NPL “Centrifugal Pump Diffuser” (Centrifugal Pump Diffuser hereinafter).
Regarding Claim 1, Adachi discloses:  An electric blower (Figure 14) comprising: 
a motor (10): 
a first rotor blade (31) provided on one end side of the motor (10) in an axial direction (see Figure 14); 
a second rotor blade (32) provided on another side of the motor (10) opposite to the first rotor blade in the axial direction (see Figure 14).
It is also noted that Adachi also teaches wherein their electric motor (10) is being cooled by the working fluid, as shown in Figure 14 by the solid & broken lines.
Adachi fails to disclose:  a first stator blade provided to face the first rotor blade; and 
a second stator blade provided to face the second rotor blade.  
HOWEVER, Kato does teach how it is known to have an electric blower (Figure 1) with a rotor blade (5) being rotated by an electric motor (10), where the electric motor is being cooled by the working fluid (see Figure 1).  The centrifugal blower further comprising:  a stator blade provided to face the rotor blade (see the annotation of Figure 1 below). 

    PNG
    media_image2.png
    747
    878
    media_image2.png
    Greyscale

PLEASE NOTE, the proposed modification being made is to incorporate Kato’s stator blade structure (as identified above) to each of Adachi’s two separate rotor blades (31 & 32).  It is noted that the embodiment shown in Figure 14 of Adachi does have a partition (41a & 42a) disposed adjacent to their respective rotor blades (31 & 32) where the air is designed to flow around the partition as it is directed through the motor (as shown in Figure 14). This modification would result in “a first stator blade provided to face the first rotor blade” AND “a second stator blade provided to face the second rotor blade” since each rotor blade would have their own respective stator blade.  This modification would maintain Adachi’s design of having at least a portion of the working fluid directed to cool the motor during operation.    
Modifying Adachi in view of Kato would provide the benefit of adding in stationary diffusers (in the form of stationary vanes that surround the impeller) to increase the efficiency of the centrifugal pump, reduce flow velocity AND to increase flow pressure (see attached NPL Centrifugal Pump Diffuser).
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the electric blower of Adachi to incorporate stator blades, as taught by Kato, as such a modification would increase the efficiency of the pump, reduce flow velocity & increase flow pressure (as supported in attached NPL Centrifugal Pump Diffuser).
Regarding Claim 2, Adachi in view of Kato teaches the invention as disclosed above in Claim 1, wherein Adachi as modified by Kato in view of Claim 1 further teaches:  wherein the first stator blade (As noted above, Adachi was modified to include the stator blades as taught by Kato in Figure 1) includes: 
a first main plate having a first surface and a second surface that is a surface on a side opposite to the first surface (see the annotation of Figure 1 below); and 
a vane (Kato: 13) formed on the first surface and to regulate an air current generated by rotation of the first rotor blade (Figure 1). 

    PNG
    media_image3.png
    518
    878
    media_image3.png
    Greyscale

Regarding Claim 3, Adachi in view of Kato teaches the invention as disclosed above in Claim 2, wherein Adachi as modified by Kato in view of Claim 1 further teaches:  further comprising a first wind guide plate (Kato: 14) provided between the first stator blade and the motor and to guide an air current generated by the rotation of the first rotor blade towards the motor (This limitation would be met upon the modification of Adachi to include the stator blade structure as being taught by Kato, as outlined in the rejection of Claim 1 above).  
Regarding Claim 4, Adachi in view of Kato teaches the invention as disclosed above in Claim 1, wherein Adachi as modified by Kato in view of Claim 1 further teaches:  wherein the first stator blade (As noted above, Adachi was modified to have the stator blade as taught by Kato incorporated into each impeller of Adachi’s electric blower, as outlined in the rejection of Claim 1 above.  So the “first stator blade”, and corresponding structure, would be the stator blade that is disposed adjacent to Adachi’s first rotor blade (31)) includes: 
a first main plate having a first surface and a second surface that is a surface on a side opposite to the first surface (see the annotation of Figure 1 below); and 
a plurality of vanes (Kato: 13) formed on the first surface and to regulate an air current generated by rotation of the first rotor blade (Figure 1), and 
the plurality of vanes (Kato: 13) are arranged in a radial pattern around a rotation center of the first rotor blade (Figure 9).

    PNG
    media_image3.png
    518
    878
    media_image3.png
    Greyscale

Regarding Claim 5, Adachi in view of Kato teaches the invention as disclosed above in Claim 1, wherein Adachi as modified by Kato in view of Claim 1 further teaches:  wherein the second stator blade (As noted above, Adachi was modified to have the stator blade as taught by Kato incorporated into each impeller of Adachi’s electric blower, as outlined in the rejection of Claim 1 above.  So the “second stator blade”, and corresponding structure, would be the stator blade that is disposed adjacent to Adachi’s second rotor blade (32))  includes: 
a second main plate having a third surface and a fourth surface that is a surface on a side opposite to the third surface (see the annotation of Figure 1 below); and 
a vane (Kato: 13) formed on the third surface and to regulate an air current generated by rotation of the second rotor blade (Figure 1).

    PNG
    media_image4.png
    518
    878
    media_image4.png
    Greyscale

Regarding Claim 6, Adachi in view of Kato teaches the invention as disclosed above in Claim 5, wherein Adachi as modified by Kato in view of Claim 1 further teaches:  further comprising a second wind guide plate (Kato: 14; The “second wind guide plate” would be the return vane (14) that is installed on the second stator blade for Adachi’s second rotor vane (32)) provided between the second stator blade and the motor and to guide an air current generated by the rotation of the second rotor blade towards the motor
Regarding Claim 7, Adachi in view of Kato teaches the invention as disclosed above in Claim 1, wherein Adachi further discloses:  wherein the motor (10) includes: 
a rotor (12); and 
a shaft (13) fixed to the rotor and to rotate the first rotor blade and the second rotor blade (Figure 14).
Regarding Claim 8, Adachi in view of Kato teaches the invention as disclosed above in Claim 7, wherein Adachi further discloses:  wherein 
the motor (10) includes a motor frame (20) covering the rotor (Figure 14), and 
the motor frame (20) has holes (21a & 22a) formed on both sides in the axial direction, the holes passing through the motor frame in the axial direction (Figure 14).
Regarding Claim 9, Adachi in view of Kato teaches the invention as disclosed above in Claim 8, wherein Adachi further discloses:  wherein the motor frame (20) has holes (27 & 28) formed on both sides of the motor in a radial direction, the holes passing through the motor frame in the radial direction (Figure 14).
Regarding Claim 10, Adachi in view of Kato teaches the invention as disclosed above in Claim 1, wherein Adachi further discloses:  further comprising a casing (20) covering the first rotor blade (31) and the second rotor blade (32; Figure 14), 
wherein the casing (20) has: 
a first intake (21a) formed to face the first rotor blade (Figure 14); 
a second intake (22a) formed to face the second rotor blade (Figure 14); and 
an outlet formed to face the motor (Figure 14; This figure shows how cooling air flows from the impellers through the motor (as represented by the solid & broken lines).  For the gas to 
Regarding Claim 11, this claim is directed to an electric blower having the same structure as described in Claim 1), where the electric blower being specifically used in:  A vacuum cleaner comprising:
a dust collection part; and 
the electric blower (as described in Claim 1) to generate suction power and send dust to the dust collection part (Page 34 - Lines 1412-1423 of Adachi).
Regarding Claim 12, this claim is directed to an electric blower having the same structure as described in Claim 1), where the electric blower being specifically used in:  A hand drying device comprising: 
a casing having an air intake and an air outlet; and 
the electric blower (as described in Claim 1) that is fixed inside the casing, the electric blower sucking in air exterior to the casing through the air intake and sending the air outside the casing through the air outlet.
With respect to the limitations in Claim 11 directed to the electric blower (as described in Claim 1), these limitations are rejected under the same prior art & motivations as those used in the rejection of Claim 1.  With respect to the additional limitations, Adachi further teaches their electric blower being used in:  A hand drying device (9b; Figure 36) comprising: 
a casing (96) having an air intake (97) and an air outlet (98); and 
the electric blower (1) that is fixed inside the casing (Figure 36), the electric blower sucking in air exterior to the casing through the air intake and sending the air outside the casing through the air outlet (Page 35 - Lines 1425-1433 of Adachi).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.B/Examiner, Art Unit 3746